         Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 1 of 22



PATRICIA A. WASHIENKO (BBO 641615)
pwashienko@fwlawboston.com
MARC D. FREIBERGER (BBO 650377)
mfreiberger@fwlawboston.com
FREIBERGER & WASHIENKO, LLC
211 Congress Street, Suite 720
Boston, Massachusetts 02110
Telephone: 617-723-0008
Fax: 617-723-0009

Attorneys for Plaintiff Charu Desai


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                       )
CHARU DESAI,                           )
                                       )
       Plaintiff                       )
                                       )
v.                                     )                CIVIL ACTION NO.:
                                       )
UNIVERSITY OF MASSACHUSETTS            )
MEMORIAL MEDICAL CENTER, INC., )
UNIVERSITY OF MASSACHUSETTS            )
MEMORIAL MEDICAL GROUP,                )
UNIVERSITY OF MASSACHUSETTS            )
MEDICAL SCHOOL,                        )
UMASS MEMORIAL MARLBOROUGH )
HOSPITAL,                              )
Max Rosen, M.D., Darren Brennan, M.D., )
Stephen Tosi, M.D., Karin Dill, M.D.   )
                                       )
       Defendants.                     )
                                       )

                             COMPLAINT AND JURY DEMAND

                                      INTRODUCTION

       For over twenty-six years, Dr. Charu Desai worked at and for the University of

Massachusetts Medical Center, Inc., the University of Massachusetts Memorial Medical Group,

the University of Massachusetts Medical School, and UMass Memorial Marlborough Hospital.
         Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 2 of 22



She was an extremely highly-regarded radiologist, respected by students, trainees, department

colleagues and physicians across those institutions. Beginning in approximately 2016, however,

she was subjected to disparate treatment compared to her white, male, younger, U.S.-born and

non-disabled colleagues who performed the same or substantially similar work. Then, in 2018,

she was falsely accused of performance deficiencies, terminated, and will be replaced by a white,

younger, U.S.-born and non-disabled radiologist with less experience, Maria Barile, M.D.

       As a result of this treatment, Dr. Desai brings this action for damages against the University

of Massachusetts Medical Center, Inc., the University of Massachusetts Memorial Medical Group,

the University of Massachusetts Medical School, UMass Memorial Marlborough Hospital, Dr.

Max Rosen, Dr. Darren Brennan, Dr. Stephen Tosi, and Dr. Karin Dill for unlawful employment

discrimination against her on the basis of age, race, national origin, gender/sex and/or disability,

and/or for aiding and abetting discrimination, all in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e-1(k); the Americans with Disabilities Act, 42 U.S.C. § 12132, the Age

Discrimination in Employment Act, 29 U.S.C. § 216(b), the Massachusetts Fair Employment

Practices Law, M.G.L. c. 151B, § 4 and/or the Massachusetts Equal Pay Act, M.G.L. c. 149, §

105A. She also brings claims against them for breach of her employment contract and defamation.

Finally, she brings claims against Drs. Rosen, Brennan, Tosi, and Dill for tortious interference

with advantageous relations and defamation.

                          PARTIES, JURISDICTION AND VENUE

1. Plaintiff Charu Desai, M.D. (hereinafter "Dr. Desai") is an adult female resident of Worcester,

   Massachusetts.

2. Defendant University of Massachusetts Memorial Medical Center, Inc. (the "Medical Center")

   is a Massachusetts not-for-profit corporation and the successor to the University of




                                                 2
         Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 3 of 22



   Massachusetts Medical Center ("UMMC"). The Medical Center is the clinical partner of the

   University of Massachusetts Medical School, and has administrative offices in Worcester,

   Massachusetts. The Medical Center employed more than fifty employees within seventy-five

   miles of Dr. Desai’s worksite at all relevant times.

3. At all relevant times, Dr. Desai was an employee of the Medical Center and/or UMMC.

4. Defendant University of Massachusetts Memorial Medical Group (the "Medical Group") is a

   not-for-profit organization of physicians who practice at the Medical Center and its affiliated

   hospitals and facilities. It is located in Worcester, Massachusetts.

5. At all relevant times Dr. Desai was a member of the Medical Group.

6. Defendant UMass Memorial Marlborough Hospital (“Marlborough Hospital”) is a hospital

   affiliate of the Medical Center. It has administrative offices in Marlborough, Massachusetts.

7. At all relevant times, as part of her job responsibilities, Dr. Desai worked for Marlborough

   Hospital, interpreting radiology studies originating from Marlborough Hospital.

8. Defendant University of Massachusetts Medical School (“Medical School”) is a research and

   teaching institution partnered with the Medical Group and Medical Center with its main

   administrative office located in Worcester, Massachusetts.

9. At all relevant times, Dr. Desai was a member of the faculty at the Medical School.

10. Defendant Max Rosen, M.D. ("Dr. Rosen") is an adult male resident of Massachusetts. Dr.

   Rosen was at all times relevant hereto the Chairman of the Department of Radiology at the

   Medical Center (“Department of Radiology”).

11. Defendant Dr. Stephen Tosi (“Dr. Tosi”) is an adult male resident of Massachusetts. Dr. Tosi

   was at all times relevant hereto the Chief Medical Officer of the Medical Center and President

   of the Medical Group.




                                                3
         Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 4 of 22



12. Defendant Darren Brennan, M.D. (“Dr. Brennan”) is an adult male resident of Massachusetts.

   Dr. Brennan was at all times relevant hereto the Chief of Radiology at Marlborough Hospital

   (“Marlborough Radiology”).

13. Defendant Karin Dill, M.D. (“Dr. Dill”) is an adult female resident of Massachusetts. Dr. Dill

   was at times relevant hereto the Division Chief of Chest Radiology with the Medical Group at

   the Medical Center. In that capacity, Dr. Dill supervised Dr. Desai’s work with Medical Group

   at the Medical Center and Marlborough Hospital at times relevant hereto..

14. This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331, in that this

   is a civil action arising under the laws of the United States, and pendent jurisdiction for the

   related claims arising under state law.

                                   STATEMENT OF FACTS

                                Background Regarding Dr. Desai

15. Dr. Desai is a woman of Indian national origin. She was born on July 6, 1950. She suffers

   from a cardiac arrhythmia, a serious heart condition that substantially limits her major life

   activities and that required the implantation of a pacemaker in 2001.

16. Dr. Desai is a physician and, specifically, a board certified radiologist. She graduated from

   Government Medical College at the South Gujarat University School of Medicine, in Surat,

   Gujarat, India in 1972. She immigrated to the United States in 1974.

17. Dr. Desai first became affiliated with the University of Massachusetts when she became a

   Resident in Diagnostic Radiology at UMMC in 1978. She served as Chief Resident from 1979

   to 1981. She was the first person to complete the Diagnostic Radiology residency at UMMC.

   Following her residency, she completed a fellowship in Computed Body Tomography /




                                                 4
         Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 5 of 22



   Ultrasound, also at UMMC. Dr. Desai left UMMC to work in private practice in the Worcester

   area in 1983.

18. Dr. Desai returned to UMMC in January 1992 as an Assistant Professor of Radiology at the

   Medical School and as an attending physician in the Division of Thoracic (Chest) Radiology

   at UMMC.

19. Dr. Desai was promoted to Clinical Associate Professor of Radiology at the Medical School

   on or about September 1, 2001. She continued to serve as an attending physician at the Medical

   Group (the successor to UMMC) and Medical Center.

20. Dr. Desai’s radiology duties included reading plain radiographs, CT scans, and Ultrasounds

   for the Medical Center and Marlborough Hospital, consulting with clinicians regarding patient

   studies, and providing call coverage for the radiology service.

21. Throughout Dr. Desai’s tenure at UMMC, the Medical Group, Medical Center, and

   Marlborough Hospital, her work was highly regarded. None of Dr. Desai’s performance

   reviews, including her most recent reviews in June 2017 and June 2018, indicated any

   performance related deficiencies. On the contrary, her reviews were positive. She was

   awarded the Teacher of the Year Award in 2017.

22. Dr. Desai is unaware of any complaint about her performance, clinical skills, CT scan readings

   and/or any other radiological readings or procedures throughout her entire career. On the

   contrary, her performance reviews were consistently strong, and her expertise in radiology was

   regularly sought by other physicians. To her knowledge, her cases have never been the subject

   of a quality assurance review nor a morbidity and mortality conference. She has never been

   sued for malpractice.




                                                5
         Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 6 of 22



  Defendants’ Discriminatory Practices Motivated by Plaintiff’s Age, Race, National Origin,
        And/Or Gender, and Discriminatory Failure to Accommodate Her Disability

23. In approximately 2012, Dr. Rosen became the Chairman of the Department of Radiology.

24. In or about 2013 (i.e., shortly after Dr. Rosen became Chairman of the Department of

   Radiology), a group of senior radiologists including Drs. Adib Karam, Gopal

   Vijayaraghanavan, Joseph Makris, and Christopher Cerniglia complained to Dr. Rosen that

   they were being paid less than younger, less experienced radiologists who performed the same

   or substantially similar work. Dr. Rosen did not address their concerns. Dr. Desai was among

   those radiologists who were being compensated at a lower rate than younger, less experienced

   radiologists who performed the same or substantially similar work.

25. Since Dr. Rosen became Chair of the Department of Radiology, a number of radiologists over

   the age of 40 left and/or were forced out of the Medical Center, including Dr. Joseph Makris,

   Dr. Abhijit Roychowdhury, Dr. Adib Karam, and Dr. Padmaja Surapaneni.

26. Upon information and belief, Dr. Joseph Makris is in his 50s; Dr. Abhijit Roychowdhury is in

   his late 50s or early 60s (as he has approximately 36 years of experience at the Medical Center);

   and Dr. Adib Karam is in his late 40s or 50s (as he has approximately 20 years of experience

   at the Medical Center). Dr. Rosen recently hired Dr. Maria Barile to replace Dr. Desai. Upon

   information and belief Dr. Barile is in her early 40s (approximately 25 years younger than Dr.

   Desai) and is white.

27. In addition, upon information and belief, Dr. Rosen stated to Dr. Roychowdhury, who is

   Indian, “you don’t fit my vision of the Department” (or words to that effect). Also upon

   information and belief, Dr. Rosen stated to Dr. Padmaja Surapaneni, who is of Indian descent,

   “you are useless” (or words to that effect).




                                                  6
         Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 7 of 22



28. In or about March 2016, Dr. Rosen hired Dr. Dill, who is white, less experienced and younger

   than Dr. Desai to serve as Division Chief of Chest Radiology for Medical Group at Medical

   Center.   In that capacity, Dr. Dill supervised Dr. Desai’s work at Medical Center and

   Marlborough Hospital. Upon information and belief, Dr. Dill receives a rate of compensation

   that is significantly greater than Dr. Desai.

29. Upon information and belief, in or around October or November 2016, Drs. Karam,

   Vijayaraghanavan, Makris, and Cerniglia met with Dr. Tosi, the Chief Medical Officer of the

   Medical Center and President of the Medical Group, to complain that under Dr. Rosen’s

   Chairmanship of the Department of Radiology, they were paid a lower rate of compensation

   than younger radiologists who performed the same or substantially similar work.

30. Upon information and belief, after their meeting Dr. Tosi reprimanded Dr. Rosen for the salary

   disparity and ordered the salaries to be adjusted. Dr. Desai was among those radiologists who

   were being compensated at a lower rate than newly hired radiologists who performed the same

   or substantially similar work as she did.

31. The Medical Group and Medical Center recently hired Dr. Aaron Harman, a younger male

   radiologist, to perform the same or substantially similar work as Dr. Desai. Upon information

   and belief, Dr. Harman was paid $365,000 per year. Despite Dr. Desai’s greater experience,

   the Medical Group and Medical Center paid Dr. Desai only $340,000 per year.

                              Dr. Desai’s Serious Health Condition

32. In 2001, Dr. Desai required the implantation of a pacemaker to manager her cardiac

   arrhythmia. Despite the surgery, she occasionally still suffered from episodes of extreme

   shortness of breath. Given the ongoing nature of her condition and need for recovery time in




                                                   7
         Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 8 of 22



   order to treat that condition when such episodes occurred, she requested and was granted

   intermittent FMLA leave.

33. Because her condition had deteriorated over the years, in or about 2017, Dr. Desai asked Dr.

   Rosen for twelve “academic days” per year (days when no additional clinical duties were

   required) as an accommodation for her heart condition. Dr. Rosen refused. However, Dr.

   Rosen allowed younger physicians, including those newly hired with vastly less experience

   and who were not disabled (including Dr. Dill), to designate one and half days per week (i.e.,

   approximately 70 days per year) as academic days.

34. Dr. Desai also asked Dr. Rosen for a workstation so that she could perform work at home on

   the weekend when she was on-call as an accommodation for her heart condition. Dr. Rosen

   again refused the request. However, Dr. Rosen allowed younger physicians and those without

   disabilities (including Dr. Dill) to work from home with a Medical Center provided personal

   workstation on both weekdays and/or weekends.

35. In May 2016, Dr. Desai complained to Dr. Rosen about his disparate allotment of academic

   days compared to her younger and/or non-disabled colleagues. Dr. Rosen again refused to

   accommodate Dr. Desai with academic days, while upon information and belief, he provided

   them to other younger attending physicians.

36. Due to episodes of extreme shortness of breath resulting from her heart condition, Dr. Desai

   was, on rare occasions, late to work. Dr. Rosen was aware of this condition. Yet, despite Dr.

   Desai’s notification to Dr. Rosen when she was suffering from such episodes, he still

   reprimanded her in May 2016 for being tardy. (Dr. Desai was granted FMLA leave, but rarely

   used it when she had a flare up of her cardiac condition out of fear of such reprisals from Dr.

   Rosen).




                                                 8
         Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 9 of 22



37. Upon information and belief, when Dr. Desai’s younger, white, and/or non-disabled colleges,

   including Dr. Dill, called Dr. Rosen to inform him that they would not be attending work, or

   working from home, with no advance notice, Dr. Rosen did not similarly reprimand them.

38. When Dr. Desai again asked to be accommodated for her condition by being assigned fewer

   days on-call in the Department of Radiology, he again refused. Instead, Dr. Rosen told her she

   could leave her current position and began working part time or as a locum tenens (i.e., as a

   physician who temporarily fills in for other absent physicians). She refused.

39. Through others, Dr. Rosen continued thereafter to press Dr. Desai to leave the Medical Center

   or switch to a part time or locum position. For example, Dr. Desai is reliably informed and

   believes that in or around late 2017, Dr. Rosen asked Dr. Ferrucci to convince her to accept a

   part-time or locum position. She again refused.

      Defendants Falsely Criticize Dr. Desai’s Performance, Defame and Terminate Her

40. On or about March 14, 2018, Dr. Rosen gave to Dr. Desai a letter informing her that her

   employment would be terminated effective March 17, 2019. The letter gave no reason for her

   termination.

41. When Dr. Desai asked Dr. Rosen the reasons for her termination, he first stated that he did not

   need a reason. He then stated that he was terminating her because her work was of poor quality.

   None of Dr. Desai’s performance reviews, including her most recent performance reviews in

   June 2017 and June 2018, however, made any mention of any deficiencies in her performance

   nor did any review mention poor quality work.

42. When Dr. Desai asked Dr. Rosen to provide any examples, he was unable to do so.

43. When Dr. Desai continued to press Dr. Rosen for any proof of his assertion that her work was

   of poor quality, he claimed that he had conducted his own “independent review.” At no time




                                                9
        Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 10 of 22



   had he (or anyone else) brought to Dr. Desai’s attention any problems or complaints or

   concerns about her work, however, nor had he or anyone else spoken with her in connection

   with any investigation into her work.

44. Dr. Rosen then told Dr. Desai that effective immediately following the meeting in which she

   was given the letter informing her of the termination of her employment effective March 2019,

   that she could no longer read any Chest CT scans. He told Dr. Desai that she could still read

   chest x-rays, but that he was “going to keep a close eye on her (or words to that effect). Again,

   at no prior point had he (or anyone else) brought to Dr. Desai’s attention any problems or

   complaints or concerns about her reviews of Chest CT scans or x-rays.

45. As she did not believe Dr. Rosen’s allegations about her performance, shortly after the meeting

   on March 14, 2018, Dr. Desai asked Dr. Steven Baccei, the Vice-Chair of Quality, Patient

   Safety, and Process Improvement for the Department of Radiology at for the Medical Group,

   Medical Center, and Marlborough Hospital, if there had been any issues with her readings. He

   stated that he was not aware of any.

46. By email on March 24, 2018, Dr. Desai again asked Dr. Rosen to provide evidence of her

   purportedly poor quality work. It was not until three weeks later, on April 17, 2018, that he

   responded.

47. In the meantime, although she was absolutely humiliated to do so, Dr. Desai nevertheless

   complied with Dr. Rosen’s order, and turned down colleagues’ requests to read CT scans.

48. Dr. Desai is reliably informed and believes that Dr. Maria Barile, who is white and in her 40s,

   has been hired to work full time in the Chest Division with her start date to be in or around the

   time of Dr. Desai’s exit.




                                                10
        Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 11 of 22



49. Dr. Desai is reliably informed and believes that on or about April 7, 2018, Dr. Darren Brennan,

   the Vice Chair of Community Radiology at UMass and Chief of Radiology at Marlborough

   Hospital, stated to Dr. Ferrucci, “we feel bad about what we had to do to Charu” (or words to

   that effect).

50. Dr. Desai is also reliably informed and believes that Dr. Rosen told Dr. Ferrucci that he fired

   her as a result of issues/complaints that originated from Marlborough Hospital. At no prior

   point, however, had he (or anyone else) brought to Dr. Desai’s attention any problems or

   complaints or concerns about her interpretation of radiographs from Marlborough Hospital.

51. By email dated April 17, 2018, Dr. Rosen finally responded to Dr. Desai’s March 24 email

   asking for evidence of her purportedly poor quality work. In his email response, Dr. Rosen

   stated that he would be happy to set up a meeting to discuss the results of the “independent

   review” he had performed on her work. He told Dr. Desai that she could bring a colleague.

   When Dr. Desai asked to bring an independent expert instead of a colleague (who reported

   directly to him) to assess the concerns he raised, Dr. Rosen refused to permit her to do so.

52. In a separate email to Dr. Desai, also on April 17, 2018, Dr. Rosen stated that it was

   inappropriate for her to speak with residents about her employment: “I want to confirm your

   understanding that it is inappropriate for you to discuss ANY issues related to your UMMMG

   [the Medical Group] or UMMS [the Medical School] employment with the Radiology

   residents, and that you will avoid doing so going forward.” (Emphasis added; explanation of

   UMMMG and UMMS supplied.)

53. On April 24, 2018, Dr. Desai met with Dr. Rosen about her purportedly poor quality work. Dr.

   Desai’s colleague Dr. Sarwat Hussain (who reports to Rosen) accompanied her, instead of the




                                                11
         Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 12 of 22



   independent reviewer she had requested, in light of Dr. Rosen’s refusal to permit her to have

   an independent reviewer join her.

54. At the meeting, Dr. Rosen projected on a screen, information about the alleged deficiencies in

   the quality of Dr. Desai’s CT scan readings. The information was presented in a manner that

   Dr. Desai found nebulous, disorganized and extremely difficult to comprehend.                The

   information seemed, however, to include reports and/or readings done by several other

   radiologists. Given the limited information that was “presented” and the very little time Dr.

   Desai was given to review it, it was not clear if any of the purported poor quality readings were

   indeed hers. At the end of the meeting, Dr. Desai requested a written copy of the information

   presented. Dr. Rosen denied this request.

55. In or around August 2018, Dr. Desai discovered a “peer review” evaluation that Dr. Karin Dill

   performed assessing the quality of Dr. Desai’s work from July 2016 to June 2017. Dr. Dill

   reported that Dr. Desai made errors that were “likely to be significant” in the readings that she

   purportedly reviewed. However, upon review of Dr. Dill’s “peer review” results, Dr. Desai

   discovered that the cases that Dr. Dill claimed showed errors did not in fact show any error on

   Dr. Desai’s part, much less significant ones. Indeed, one case that Dr. Dill claimed showed a

   deficiency was actually a reading done by Dr. Dill, not Dr. Desai. Dr. Dill had falsely asserted

   that a case that she herself had personally interpreted and signed, which she reported as having

   a significant error, was actually attributable to Dr. Desai.

56. Given Dr. Dill’s incorrect attribution to Dr. Desai of errors and misreads in a number of cases,

   and her consequent misrepresentation of Dr. Desai’s work, her actions support an inference

   that her “peer review” was a deliberate attempt to sabotage Dr. Desai. In doing so, she aided




                                                 12
        Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 13 of 22



   in prematurely derailing Dr. Desai’s illustrious career and caused significant harm to her

   professional reputation.

57. Upon information and belief, Dr. Dill did not similarly misrepresent the work of younger, male,

   non-disabled, and/or white radiologists within Medical Group at Medical Center and/or

   Marlborough Hospital.

58. It is routine practice within the Department of Radiology to send emails to the radiologist who

   conducted a reading in which significant misreads or concerns are detected during the “peer

   review” process. Dr. Desai never received any such correspondence regarding the purportedly

   “significant errors” documented on Dr. Dill’s purported peer review of her. Further, Dr. Desai

   never received any correspondence concerning misreads from any of her peer reviews,

   throughout her entire employment at Medical Group, Medical Center, and Marlborough

   Hospital.

59. Upon information and belief, Dr. Dill’s targeted and factually incorrect “peer review” of

   certain of Dr. Desai’s cases was used by Dr. Rosen as grounds to terminate Dr. Desai’s

   employment. (Dr. Rosen included the “incorrect readings” from Dr. Dill’s peer review as part

   of his purportedly “independent” review that concluded Dr. Desai’s work was “of poor

   quality.”)

60. When Dr. Desai asked Dr. Rosen when the “independent review” was conducted, he initially

   stated that he did not know.      He then checked his computer and stated that he began

   investigating Dr. Desai’s work at the end of 2016 and did so through the first quarter of 2017.

61. When Dr. Desai asked Dr. Rosen the name of the independent reviewer he used to review her

   work and the hospital at which the reviewer worked, he refused to tell her.




                                                13
        Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 14 of 22



62. When Dr. Desai asked Dr. Rosen for all the patient records and other pertinent information

   regarding her purported deficiencies, he refused to provide it.

63. When Dr. Desai asked Dr. Rosen for a written copy of the information that he projected on a

   screen that purportedly evidenced deficiencies in the quality of her CT scan readings, he

   refused to give it to her. Instead, he gave her only a vague statistical summary of her readings

   as compared to her peer group.

64. The summary report did not include any concrete examples of Dr. Desai’s deficiencies; it

   simply cited "statistics" from the investigation. Dr. Desai was given no opportunity to analyze

   any information Dr. Rosen allegedly used, and therefore had no ability whatsoever to rebut /

   refute these assertions that her work is of “poor quality.”

65. Remarkably, although Defendants claim that the review which concluded that Dr. Desai’s CT

   scan readings were of poor quality began in 2016, Dr. Rosen nevertheless continued to permit

   her to perform CT scan readings through March 2018.

                              Exhaustion of Administrative Remedies

66. On May 4, 2018, Dr. Desai filed a Charge of Discrimination with the Massachusetts

   Commission Against Discrimination (“MCAD”) and Equal Employment Opportunity

   Commission (“EEOC”) (MCAD Docket No. 18WEM01247, EEOC Number 16C-2018-

   01520) naming the University of Massachusetts Memorial Medical Center, UMass Memorial

   Medical Group, the University of Massachusetts Medical School, Max Rosen, M.D., Darren

   Brennan, M.D., and Stephen E. Tosi, M.D., as Respondents. A copy of Dr. Desai’s original

   Charge is attached hereto as Exhibit A.

67. On November 29, 2018, Dr. Desai moved to amend her complaint before the MCAD and

   EEOC to name Karin Dill, M.D., and UMASS Memorial Marlborough Hospital as



                                                14
         Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 15 of 22



   Respondents. Dr. Desai’s Motion to Amend was allowed on January 7, 2019. A copy of the

   MCAD decision granting Dr. Desai’s Motion to Amend is attached hereto as Exhibit B.

68. On January 7, 2019, Dr. Desai filed a second Charge of Discrimination with the MCAD and

   EEOC (MCAD Docket No. 19WEM00371, EEOC Number 16C-2019-00939) naming

   UMASS Memorial Marlborough Hospital and Dr. Karin Dill, as Respondents. A copy of Dr.

   Desai’s second Charge is attached hereto as Exhibit C. (The document was mistakenly dated

   January 7, 2018. It was filed with the MCAD on January 7, 2019.)

69. By letter dated March 4, 2019, a true and accurate copy of which is attached hereto as Exhibit

   D, Dr. Desai withdrew her Charge of Discrimination from the MCAD and EEOC in order to

   file a private cause of action in civil court.

70. By letters dated March 15, 2019, true and accurate copies of which are attached hereto as

   Exhibits E and F, the MCAD and EEOC dismissed the Plaintiff’s complaint pursuant to Mass.

   Gen. Laws c. 151B, § 9 based on Plaintiff’s request to file an action in civil court.

                                      COUNT I
 DISCRIMINATION ON THE BASIS OF RACE, NATIONAL ORIGIN AND GENDER
  IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. §
                                   2000e-1 et seq.
   (Against Defendants Medical Center, Medical School, Medical Group, Marlborough
                         Hospital, Dr. Rosen, And Dr. Tosi)

71. Plaintiff Dr. Desai re-alleges paragraphs 1 through 70f above and further alleges:

72. Dr. Desai timely met each of the administrative prerequisites to suit under Title VII of the Civil

   Rights Act of 1964, as amended, 42 U.S.C. § 2000e-1 et seq. (“Title VII”).

73. By their actions described above, including but not limited to, paying white and/or male

   radiologists at a greater rate of compensation than Dr. Desai; Defendants Medical Center,

   Medical Group, Medical School, Marlborough Hospital, Dr. Rosen, and Dr. Tosi,




                                                    15
        Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 16 of 22



   discriminated against Dr. Desai in terms of her compensation as a result of her race, national

   origin, and gender in violation of Title VII.

74. By their actions described above, including but not limited to, providing more academic days

   and permission and personal workstations to work from home on call days and regular

   workdays to her white colleagues; promoting a white radiologist to serve as Division Chief of

   Chest Radiology instead of Dr. Desai; and hiring a white radiologist to replace Dr. Desai;

   Defendants Medical Center, Medical Group, Medical School, Marlborough Hospital, Dr.

   Rosen, and Dr. Tosi, discriminated against Dr. Desai in the terms and conditions of her

   employment as a result of her race and national origin in violation of Title VII.

75. As a direct and proximate result of the actions of the Defendants, Dr. Desai has suffered and

   continues to suffer damages including but not limited to loss of income, loss of personal and

   professional reputation, loss of community standing, and emotional distress and mental

   suffering.

                                     COUNT II
     VIOLATION OF THE FEDERAL EQUAL PAY ACT, 29 U.S.C. §§ 206(d), 216.
   (Against Defendants Medical Center, Medical Group, Medical School, Marlborough
                         Hospital, Dr. Rosen, And Dr. Tosi)

76. Plaintiff Dr. Desai re-alleges paragraphs 1 through 75 above and further alleges:

77. By paying Dr. Desai at a rate less than the rate at which Defendants paid male employees,

   including but not limited to Dr. Harman, for equal, substantially equal, or lesser work on jobs

   the performance of which requires equal skill, effort, and responsibility, and which are

   performed under similar working conditions, Defendants Medical Center, Medical Group,

   Medical School, Marlborough Hospital, Dr. Rosen, and Dr. Tosi violated the Federal Equal

   Pay Act, 29 U.S.C. §§ 206(d), 216.

78. Defendants’ violation of 29 U.S.C. § 206(d) was willful.



                                                   16
        Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 17 of 22



79. As a direct and proximate result of the actions of the Defendants, Dr. Desai has suffered and

   continues to suffer damages including but not limited to loss of income, loss of personal and

   professional reputation, loss of community standing, and emotional distress and mental

   suffering.

                             COUNT III
  VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12132
                       (Against All Defendants)

80. Plaintiff Dr. Desai re-alleges paragraphs 1 through 79 above and further alleges:

81. Dr. Desai timely met all of the administrative prerequisites to suit under the Americans with

   Disabilities Act (“ADA”), 42 U.S.C. § 12132.

82. By their actions described above, including but not limited to, refusing to provide academic

   days, fewer on-call days and/or a personal workstation for Dr. Desai to work from home, while

   providing same for her non-disabled colleagues, Defendants Medical Center, Medical Group,

   Medical School, Marlborough Hospital, Dr. Rosen, and Dr. Tosi, have discriminated against

   Dr. Desai in the terms and conditions of her employment and refused to accommodate her

   disability in violation of the ADA.

83. By their actions described above, including but not limited to, restricting Dr. Desai’s CT scan

   privileges and terminating her based on a fraudulent investigation motivated by her disability,

   Defendants Medical Center, Medical Group, Medical School, Marlborough Hospital, Dr.

   Rosen, Dr. Brennan, Dr. Tosi, and Dr. Dill have discriminated against Dr. Desai in the terms

   and conditions of her employment because of her disability in violation of the ADA.

84. As a direct and proximate result of the actions of Defendants, Dr. Desai has suffered and

   continues to suffer damages including but not limited to loss of income, loss of personal and




                                                17
        Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 18 of 22



   professional reputation, loss of community standing, and emotional distress and mental

   suffering.

                                COUNT IV
          AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. § 216(b)
                          (Against All Defendants)

85. Plaintiff Dr. Desai re-alleges paragraphs 1 through 84 above and further alleges:

86. Dr. Desai timely met all of the administrative prerequisites to suit under the Age

   Discrimination in Employment Act (“ADEA”), 29 USC § 216(b).

87. By their actions described above, including but not limited to, paying younger radiologists at

   a greater rate of compensation than Dr. Desai, Defendants Medical Center, Medical Group,

   Medical School, Marlborough Hospital, Dr. Rosen, and Dr. Tosi have discriminated against

   Dr. Desai in terms of her compensation as a result of her age in violation of the ADEA.

88. By their actions described above, including but not limited to, restricting Dr. Desai’s CT scan

   privileges, terminating her based on a fraudulent investigation motivated by her age, and hiring

   a younger radiologist to replace Dr. Desai, Defendants Medical Center, Medical Group,

   Medical School, Marlborough Hospital, Dr. Rosen, Dr. Brennan, Dr. Tosi, and Dr. Dill have

   discriminated against Dr. Desai in terms of her conditions of employment as a result of her age

   in violation of the ADEA.

89. As a direct and proximate result of the actions of the Defendants, Dr. Desai has suffered and

   continues to suffer damages including but not limited to loss of income, loss of personal and

   professional reputation, loss of community standing, and emotional distress and mental

   suffering.




                                                18
           Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 19 of 22



                             COUNT V
   VIOLATION OF MASSACHUSETTS’ FAIR EMPLOYMENT PRACTICES ACT,
                         M.G.L. c. 151B, § 4
                       (Against All Defendants)

90. Plaintiff Dr. Desai re-alleges paragraphs 1 through 89 above and further alleges:

91. Dr. Desai timely met each of the administrative prerequisites to suit under M.G.L. c. 151B.

92. By their actions described above, including but not limited to, paying younger, white, and/or

   male radiologists at a greater rate of compensation than Dr. Desai; refusing to provide

   academic days, less on-call time, and/or a personal workstation for Dr. Desai to work from

   home, while providing same for her younger, non-disabled, and/or white colleagues; restricting

   Dr. Desai’s CT scan privileges and terminating her based on a fraudulent investigation

   motivated by her age and/or disability; and hiring a younger, white radiologist to replace Dr.

   Desai; the Defendants Medical Center, Medical Group, Medical School, Marlborough

   Hospital, Dr. Rosen, Dr. Tosi, Dr. Brennan and Dr. Dill discriminated against Dr. Desai in

   terms of her compensation and in the terms and conditions of her employment as a result of

   her race, national origin, sex, and age in violation of M.G.L. c. 151B, § 4.

93. By his role in refusing to correct Dr. Rosen and Dr. Dill’s discriminatory behavior and

   disparate treatment based on her race, national origin, age, and disability, despite knowledge

   of same, Defendant Dr. Tosi aided and abetted discrimination against Dr. Desai in violation of

   M.G.L. c. 151B, § 4(5).

94. By their roles in denying Dr. Desai accommodations for her disability, restricting Dr. Desai’s

   CT scan privileges, and terminating her based on a fraudulent investigation motivated by her

   age and/or disability, Defendants Dr. Rosen, Dr. Brennan, and Dr. Dill, and Marlborough

   Hospital aided and abetted discrimination against Dr. Desai in violation of M.G.L. c. 151B, §

   4(5).



                                                19
        Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 20 of 22



95. By his role in restricting Dr. Desai’s CT scan privileges and terminating her based on a

   fraudulent investigation motivated by her age and/or disability, Defendant Dr. Brennan aided

   and abetted discrimination against Dr. Desai in violation of M.G.L. c. 151B, § 4(5).

96. As a direct and proximate result of the actions of the Defendants, Dr. Desai has suffered and

   continues to suffer damages including but not limited to loss of income, loss of personal and

   professional reputation, loss of community standing, and emotional distress and mental

   suffering.

                                     COUNT VI
    VIOLATION OF MASSACHUSETTS’ EQUAL PAY ACT M.G.L. c. 149, § 105A
   (Against Defendants Medical Center, Medical Group, Medical School, Marlborough
                         Hospital, Dr. Rosen, And Dr. Tosi)

97. Plaintiff Dr. Desai re-alleges paragraphs 1 through 96 above and further alleges:

98. By paying Dr. Desai a wage rate less than Dr. Harman and other male radiologists for work

   that is substantially similar and requires substantially similar skill, effort, and responsibility,

   and that is performed under similar working conditions, despite Dr. Desai’s greater seniority,

   and experience, Defendants Medical Center, Medical Group, Medical School, Marlborough

   Hospital, Dr. Rosen, and Dr. Tosi violated the Massachusetts Equal Pay Act, M.G.L. c. 149, §

   105a.

99. As a direct and proximate result of the actions of the defendants, Dr. Desai has suffered and

   continues to suffer damages including but not limited to loss of income, loss of personal and

   professional reputation, loss of community standing, and emotional distress and mental

   suffering.

                                       COUNT VII
           TORTIOUS INTERFERENCE WITH ADVANTAGEOUS RELATIONS
             (Against Defendants Dr. Rosen, Dr. Brennan, Dr. Tosi, And Dr. Dill)

100. Plaintiff Dr. Desai re-alleges paragraphs 1 through 99 above and further alleges:



                                                 20
        Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 21 of 22



101. Dr. Desai had contractual/advantageous relationships with Defendants Medical Group,

   Medical Center, Medical School, and Marlborough Hospital.

102. Defendants Drs. Rosen, Brennan, Tosi, and Dill had knowledge of these relationships.

103. Defendants Drs. Rosen, Brennan, Tosi, and Dill acted with malice when they discriminated

   against Dr. Desai because of her race, national origin, age, and disability and interfered with

   these relationships.

104. As a direct and proximate result of the actions of the Defendants, Dr. Desai has suffered and

   continues to suffer damages including but not limited to loss of income, loss of personal and

   professional reputation, loss of community standing, and emotional distress and mental

   suffering.

                                        COUNT VIII
                                       DEFAMATION
                                   (Against All Defendants)

105. Plaintiff Dr. Desai re-alleges paragraphs 1 through 104 above and further alleges:

106. Defendants, Medical Center, Medical School, Medical Group, Marlborough Hospital, Dr.

   Rosen, Dr. Tosi, Dr. Brennan and Dr. Dill made false statements about Dr. Desai's performance

   to her peers, superiors and subordinates.

107. Defendants, Medical Center, Medical School, Medical Group, Marlborough Hospital, Dr.

   Rosen, Dr. Tosi, Dr. Brennan and Dr. Dill’s statements impugned Dr. Desai's professional

   reputation by wrongfully demeaning her competence.

108. As a direct and proximate result of the actions of Defendants, Dr. Desai has suffered and

   continues to suffer damages including but not limited to loss of income, loss of personal and

   professional reputation, loss of community standing, and emotional distress and mental

   suffering.




                                               21
            Case 4:19-cv-10520-DHH Document 1 Filed 03/19/19 Page 22 of 22



WHEREFORE, plaintiff Charu Desai requests that this Court to enter judgment against the

defendants and to award her all damages, fees, costs, interest and further relief to which she is

entitled.

                                         JURY DEMAND

        The Plaintiff hereby demands a trial by jury on all of her claims so triable.

                                              Respectfully submitted,

                                              CHARU DESAI
                                              By her attorneys,



                                              /s/ Patricia A. Washienko
                                              PATRICIA A. WASHIENKO (BBO 641615)
                                              pwashienko@fwlawboston.com
                                              MARC D. FREIBERGER (BBO 650377)
                                              mfreiberger@fwlawboston.com
                                              FREIBERGER & WASHIENKO, LLC
                                              211 Congress Street, Suite 720
                                              Boston, Massachusetts 02110
                                              Telephone: 617-723-0008
                                              Fax: 617-723-0009


Dated: March 19, 2019




                                                 22
